Citation Nr: 0330624	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left lumbar region with injuries 
to Muscle Groups XIX and XX, currently evaluated as 50 
percent disabling.

2.  Entitlement to an extra-schedular evaluation for 
residuals of a shell fragment wound to the left lumbar 
region with injuries to Muscle Groups XIX and XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran's claim for a rating in 
excess of 50 percent for service connected residuals of a 
shell fragment wound to the left lumbar region with injuries 
to Muscle Groups XIX and XX.

In addition to the issues cited on the cover page of this 
decision the veteran's representative, in its October 2003 
brief, raised the issue of entitlement to service connection 
for degenerative joint disease of the lumbosacral spine 
secondary to service connected residuals of a shell fragment 
wound to the left lumbar region with injuries to Muscle 
Groups XIX and XX.  This issue has not been developed for 
appellate review and is not intertwined with the issue on 
appeal.  Accordingly, it is referred to the RO for 
appropriate action.

The issue of entitlement to an extra-schedular evaluation 
for residuals of a shell fragment wound to the left lumbar 
region with injuries to Muscle Groups XIX and XX will be 
discussed in the remand that follows this decision.


FINDING OF FACT

The injury to Muscle Group XIX is moderately disabling and 
the injury to the lumbar region of Muscle Group XX is 
moderately severe.


CONCLUSION OF LAW

The veteran meets the criteria for a 60 percent rating for 
severe injury to the muscles of the lumbar spine in Muscle 
Group XX.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 3.655, 4.7, 4.40, 4.55, 4.56, 4.73, 
Diagnostic Codes 5319, 5320 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege that the veteran's 
service-connected shell fragment wound to the lumbar spine 
and flank are manifested by chronic pain and increasing 
weakness which have become worse over time, thereby 
entitling him to at least the next higher disability rating.  
It is also requested that the veteran be afforded the 
benefit of the doubt.

The Facts

Service medical records show that the veteran was wounded in 
action in August 1944 near Breast, France.  See service 
medical records dated in August 1944 and September 1944.  At 
that time, he sustained what was described as a perforating 
wound to the lower back and/or left flank from a high 
explosive shell fragment.  Id.  It was also noted that the 
veteran had two wounds on the left side of the lumbar spine, 
each approximately 1 1/2 by 1 inch in size.  See service 
medical records dated in September 1944.  

Next, service medical records show the wounds were debrided, 
initially treated with sulfa dioxide and penicillin, the 
veteran was transported for treatment from the aid station 
in France to the United Kingdom, and the veteran underwent 
surgery in which the two wounds were cleaned and closed.  
See service medical records dated in August 1944 and 
September 1944.  Specifically, progress notes, dated from 
September 1944 to November 1944 reported the following 
history: on September 14th, both wounds were closed in an 
operation characterized as a "sec. closure;" on September 
20th, the wounds were healing; on September 25th, the sutures 
were removed; on October 1st, the veteran was up and about in 
good condition; on October 10th, the veteran was in good 
condition and was transported for rehabilitation; and on 
November 16th, the veteran was retuned to the hospital 
because of pain and bleeding in his stool, sigmoidography 
and barium enema were negative, and the veteran was 
transported back for rehabilitation.  See service medical 
records dated from September 1944 to November 1944.  It was 
thereafter noted that the veteran was treated for 
piles/hemorrhoids.  Id.

Treatment records from the 77th Station Hospital, dated from 
December 1944 to January 1945, include a December 1944 back 
examination in which it was noted that the wound was well 
healed without adhesions of the scars, the back muscles were 
in good tone and function, and there was no tenderness.  As 
to the abdomen, it was negative to palpation and inspection.  
A treatment record, dated later in December 1944, noted the 
veteran's complaints of aching and tenderness over the 
wounds and the left paraspinal muscles.  It was also noted 
that the veteran complained that clothing irritated the scar 
and he had back pain with bending.  Thereafter, while early 
December 1944 notes reported that the veteran had difficulty 
completing hikes, a January 1945 disposition note noted that 
the veteran was now able to walk 12 miles without a pack.  

At the October 1945 separation examination, it was noted 
that the veteran had penetrating wounds to the lumbar region 
and had two healed scars.

Following military service, the veteran first appeared for a 
VA examination in September 1949.  At that time, the 
examiner noted the in-service history reported above and the 
veteran's current complains of back pain with strenuous 
work.  On examination, there were two scars in the left 
lumbar region, the first located next to the 5th lumbar 
vertebra measuring 1 inch by 3/4 of an inch and the second 
just above the posterior iliac crest measuring 2 1/4 inches by 
1 inch.  It was opined that the scars were moderately 
depressed with muscle damage to Muscle Groups XIX and XX.  
It was also opined that the scars where the residuals of a 
through and though gunshot wound.  The diagnosis was gunshot 
wound to the left lumbar region, moderate muscle damage, 
Muscle Groups XIX and XX.

The veteran next underwent a VA examination in May 1997.  At 
that time, the veteran complained of periodic pain in the 
area of his scars on the lumbar back as well as weakness of 
the left leg when sitting too long.  He also reported that 
staying in one position for too long a time aggravated the 
pain.  Next, the veteran reported that he did not take any 
medication. 

On examination, he had one scar just above the left buttocks 
that was approximately 3 inches long, depressed, and non-
tender.  He had another scar in the lower back on the left 
paramedian line of the spine that was approximately 1.5 
inches long, depressed, and non-tender.  Next, it was noted 
that there was no deformity of the spine, there was no spasm 
of the lumbar paravertebral muscles, and there was full 
range of motion of the spine in all directions.  
Nonetheless, leaning to the left, produced discomfort in the 
left lower lumbar area muscles.  Straight leg raising was 
positive on the left, but this was not Lasegue.  Lifting the 
left leg to 90 degrees produces a pulling sensation on the 
left buttock area.  There was no patellar reflex on the 
left.  There was no Achilles reflex bilaterally.  There was 
more pinprick sensation in the left leg.  This veteran had 
good pedal pulses bilateral.  Motor examination of lower 
extremities where within normal limits bilaterally.  The 
left hip had full range of motion without any pain.  X-rays 
showed mild osteoporosis and minimal degenerative changes as 
well as grade one spondylolisthesis at L4-L5.

Thereafter, at the September 2001 VA examination, the 
veteran complained of periodic pain and stiffness in the 
lower back; pain in the levator area when sitting in the 
wrong position or when staying in the same position for too 
long; pain periodically radiating into the left leg; 
periodic left leg numbness; and fatigability/lack of 
endurance since he could not walk too far or be seated in 
the same position too long.  The veteran took anti-
inflammatory medications for pain without any side effects. 

On examination of the spine, there was no deformity or spasm 
of the lumbar muscles.  There was one scar approximately 3 
inches long over the left lumbar with tenderness on 
palpation.  There was another scar 2 inches long in the mid 
lower spine that was non-tender.  He had full range of 
motion of the spine.  But, leaning to the left, produced 
some pain.  There were no postural abnormalities.  On 
neurological examination of the lower extremities, he had 
some motor weakness and plantar flexors, bilaterally.  He 
had paresthesia in the left big toe.  He had increased 
patellar reflexes on the left.  He had normal 
proprioception.  X-rays of the lumbosacral spine showed mild 
osteoporosis and degenerative changes as well as grade 1 
spondylolisthesis at L4-L5.  

The veteran next appeared for a VA examination in June 2002.  
At that time, he complained of continued lumbar discomfort 
and stiffness.  Specifically, he complained of pain, 
weakness, stiffness, fatigability, and lack of endurance of 
his lumbar region.  He next reported that he had to avoid 
standing for prolonged periods on his left foot because of 
pain in his left low back and had to take frequent stops 
when walking because of pain in his lumbar region.  He 
reported that he uses non-steroidal anti-inflammatory 
medications as well as sees' a chiropractor every month for 
adjustments and receives treatment at VA.  Lastly, he 
reported that his pain is alleviated with rest and non-
steroidal anti-inflammatory mediations.

On examination, the veteran was well nourished, well 
developed, and in no distress.  The lumbar region had a 3-
centimeter (cm) scar in the left low lumbar region 
laterally, as well as a 3-cm scar in the left lower lumbar 
region medially.  The examiner opined that these represent 
the exit and entry wounds.  There was significant underlying 
tissue loss.  The scars were moderately disfiguring.  There 
was damage to the sacrospinalis muscle group 20.  Muscle 
strength was minimally decreased on the left side of the 
lumbar region.  There was minimal lumbar spasm, particularly 
on the left.  However, there was no evidence of bone, joint, 
or nerve damage; no evidence of muscle herniation; no total 
loss of muscle function; no tenderness; no fixed deformity; 
and no neurological abnormalities.  The diagnoses were 
chronic lumbar sprain due to injury to Muscle Group XX, 
sacrospinalis, degenerative joint disease of the lumbosacral 
spine, and L4-L5 spondylolisthesis.

Thereafter, a review of the record on appeal shows VA 
treatment records, dated from January 1996 to April 2002.  
These records show the veteran's periodic complaints and/or 
treatment for low back pain diagnosed as lumbar strain, 
spondylolisthesis, degenerative joint disease, acquired 
spinal stenosis, and chronic low back pain.  See VA 
treatment records dated in January 1996, May 1996, June 
1996, October 1996, February 1997, March 1997, April 1997, 
June 2001, November 2001, and April 2002.  The records also 
show the veteran attended physical therapy for low back pain 
from June 1996 to March 1997.

The Laws & Regulations

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes.  38 C.F.R. § 4.27 (2003).  Additionally, although 
regulations require that a disability be viewed in relation 
to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Historically, the RO granted service connection for 
residuals of a shell fragment wound to the lumbar region 
with injuries to both Muscle Groups XIX and XX and most 
recently rated the disability as 50 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Codes 5319 (Muscle Group XIX) - 
5320 (Muscle Group XX).  See RO decisions dated in October 
1946, September 1949, and July 1997.

The Board notes that Muscle Group XIX consists of the muscle 
that support compression of the abdominal wall and lower 
thorax; flexion and lateral motions of spine; synergists in 
strong downward movements of arm (1). Muscles of the 
abdominal wall: (1) Rectus abdominis; (2) external oblique; 
(3) internal oblique; (4) transversalis; and (5) quadratus 
lumborum.  38 C.F.R. § 4.73, Diagnostic Code 5319 (2003).  
The veteran is entitled to a 10 percent rating for 
"moderate" disability, a 30 percent rating for "moderately 
severe," and a 50 percent rating for "severe" injury to the 
muscles in Muscle Group XIX.  Id.

Next, the Board notes that Muscle Group XX consists of the 
muscle that provide postural support of the body; extension 
and lateral movements of spine.  Spinal muscles: 
Sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions).  38 C.F.R. § 4.73, 
Diagnostic Code 5320 (2003).  As to the lumbar region, the 
veteran is entitled to a 20 percent rating for "moderate" 
disability, a 40 percent rating for "moderately severe," and 
a 60 percent rating for "severe" injury to the muscles in 
Muscle Group XX.  Id.

Next, the Board notes that 38 C.F.R. § 456 (2003) provides, 
in relevant part, that:

* * *
(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged;

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement;

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

* * *

(2) Moderate disability of muscles.  (i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint 
of one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of 
fatigue after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) 
exit scars, small or linear, indicating 
short track of missile through muscle 
tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle 
tonus and loss of power or lowered 
threshold of fatigue when compared to 
the sound side. 

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large 
low- velocity missile, with debridement, 
prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record 
of consistent complaint of cardinal 
signs and symptoms of muscle disability 
as defined in paragraph (c) of this 
section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint 
of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) 
of this section, worse than those shown 
for moderately severe muscle injuries, 
and, if present, evidence of inability 
to keep up with work requirements.  
(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe 
muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle 
groups not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  38 C.F.R. § 4.56 
(2003)

The Board also notes that 38 C.F.R. § 4.55 (2003) provides 
that a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a).  Moreover, the combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint, except in the case of Muscle Groups I and II acting 
upon the shoulder.  38 C.F.R. § 4.55(d).  In addition, for 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will 
be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).  Furthermore, for muscle group injuries in 
different anatomical regions which do not act upon ankylosed 
joints, each muscle group injury shall be separately rated 
and the ratings combined under the provisions of 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.55(f). 

Analysis

Initially, the Board notes that a review of the record on 
appeal shows the veteran sustained injuries to Muscle Group 
XIX and XX.  See VA examination dated in September 1949.  
Next, the Board finds that Muscle Group XIX and XX are in 
the same anatomical region but do not act on the same joint.  
Therefore, the evaluation for the most severely injured 
muscle group, either Muscle Group XIX or XX, will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  See 38 C.F.R. § 4.55(e).  

With the above criteria in mind, the Board notes that the 
record on appeal shows the veteran had a through and through 
and deep penetrating shell fragment wound, with debridement, 
to the lumbar region and the flank effecting Muscle Groups 
XIX and XX.  See service medical records dated from August 
1944 to January 1945; VA examination dated in September 
1949.  Next, service department records show the veteran was 
hospitalized for four months for treatment - August 1944 to 
January 1945.  See service medical records dated from August 
1944 to January 1945.  Interestingly, these treatment 
records primarily discussed the injury to the lumbar region.  
Id.  In-service treatment records also show that the wound 
caused back and/or flank pain and curtailed his ability to 
finish hikes that were part of his rehabilitation regiment.  
See treatment records from the 77th Station Hospital, dated 
from December 1944 to January 1945.  Furthermore, in-service 
and post-service records note entrance and exit scars 
indicating that the track of the missile went through Muscle 
Groups XIX and XX, significant underlying tissue loss in the 
lumbar region, muscle strength being decreased on the left 
side of the lumbar region, and lumbar spasm, particularly on 
the left.  See service medical records dated from August 
1944 to January 1945; VA examinations dated in September 
1949, May 1997, September 2001, and June 2002.  In addition, 
the September 1949 VA examiner opined that there was at 
least moderate muscle damage to Muscle Groups XIX and XX.  

As to Muscle Group XIX, given the scarcity of in-service 
complaints, diagnoses, or treatment related to Muscle Group 
XIX and the complete lack of post-service complaints, 
diagnoses, or treatment regarding the injury to Muscle Group 
XIX and because the minimal rating for a through and through 
muscle injury such as the veteran's sustained is "moderate," 
the Board finds that this injury is best characterized as 
"moderate."  See 38 C.F.R. § 4.56, 4.73, Diagnostic 
Code 5319.  

As to Muscle Group XX, given the fact that most of the in-
service and post-service treatment records indicate that the 
veteran's primary injury was to the lumbar region of Muscle 
Group XX, given the type of injury to Muscle Group XX (i.e., 
a through and through and deep penetrating wound by small 
high velocity missile with debridement), the history and 
complaints of that injury (i.e., a four month period of 
hospitalization along with pain and difficulty performing 
his physical therapy), and the objective medical evidence 
found while in military service and at post-service VA 
examinations  (i.e., entrance and exit scars indicating that 
the track of the missile went through Muscle Groups XIX and 
XX, significant underlying tissue loss in the lumbar region, 
decreased muscle strength, and lumbar spasm), and granting 
the veteran the benefit of any doubt in this matter, the 
Board concludes that the injury to Muscle Group XX is best 
characterized as "moderately severe."  See 38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 4.56, 4.73, Diagnostic 
Code 5320.  Moreover, because Muscle Group XX is the most 
severely injured Muscle Group, the veteran is entitled to 
have this injury increased by one level and characterized as 
"severe."  See 38 C.F.R. § 4.55(e).  Accordingly, an 
increased, 60 percent, rating for a "severe" injury to the 
lumbar region of Muscle Group XX is warranted.  See 
38 C.F.R. § 4.73, Diagnostic Code 5320.  This increased 
rating acts as the combined evaluation for Muscle Groups XIX 
and XX.  See 38 C.F.R. § 4.55(e).  

As to the veteran's representative's claim that the veteran 
is entitled to separate ratings for the scarring caused by 
the shell fragment wounds, the Board notes that the 60 
percent rating assigned under 38 C.F.R. § 4.73, contemplates 
scarring.  See 38 C.F.R. §§ 4.55, 4.56.  Therefore, 
assigning a separate rating on the basis of both muscle 
injury and scarring would be inappropriate.  38 C.F.R. 
§ 4.14 (2003); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(were the record reflects that the veteran has multiple 
problems due to service-connected disability, it is possible 
for a veteran to have "separate and distinct manifestations" 
from the same injury, permitting separate disability 
ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other 
conditions.).  

As to the Veterans Claims Assistance Act of 2000, the Board 
notes that the above decision constitutes a complete grant 
of the maximum benefit allowable by law or regulation 
without an award of an extra-schedular evaluation.  
Therefore, because the remand below addresses extra-
schedular considerations, the Board finds that a discussion 
of the Veterans Claims Assistance Act of 2000 and the effect 
it had on the veteran's claim is not needed. 


ORDER

A 60 rating for residuals of a shell fragment wound to the 
left lumbar region with injuries to Muscle Groups XIX and XX 
is granted, subject to the laws and regulations governing 
the award of monetary benefits.




REMAND

Given that the above decision grants the veteran the maximum 
schedular rating for his injuries to Muscle Groups XIX and 
XX and given a November 2001 VA treatment record's notation 
that the veteran sold his shoe repair business because he 
could no longer work due to low back pain, a remand for the 
RO to consider the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
(2003) is needed.

In this regard, the Board notes that during the pendency of 
the appeal the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The VCAA and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
among other things, requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which, part, if any VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, a review of the record on appeal reveals no action 
by the RO that satisfies the notification requirements of 
the VCAA as to the extra-schedular claim.  Therefore, on 
remand, the RO should provide the veteran with proper VCAA 
notice as mandated by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the Board notes that the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 
2003) (PVA), recently held that the provisions of 38 C.F.R. 
§ 3.159(b)(1) (2003) which authorized VA to enter a decision 
if a response to a "VCAA notice" letter was not filed with 
VA within 30 days was invalid as contrary to the provisions 
of 38 U.S.C.A. § 5103(a).  Accordingly, on remand, the 
veteran must be notified that he has one year within which 
to respond with additional pertinent evidence or 
information.

Next, the Board notes that a review of the record on appeal 
shows that, while the veteran reported seeing a private 
doctor as well as a chiropractor for treatment, no 
contemporaneous private treatment records appear in the 
record on appeal.  Therefore, on remand, the RO should 
obtain and associate with the claim's file all of the 
veteran's relevant medical records from all identified 
sources, including his chiropractor and all private doctor.  
See 38 U.S.C.A. § 5103A(c) (West 2002).

In light of the case law, which the Board is legally 
obligated to follow, this issue is REMANDED for the 
following:

1.  The RO must review the claim's file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio and PVA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, sending 
the veteran a letter notifying him that 
he has one year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the veteran 
notice of the VCAA begins the one year 
period.  Inform the veteran that the RO 
will hold the case in abeyance until the 
one year period has elapsed, or until he 
waives in writing the remaining term.  
Inform him that submitting additional 
evidence is insufficient to waive the 
one year waiting period.  Further, 
regardless of whether the veteran 
submits additional evidence or argument 
in support of his claim, if he desires 
to expedite Board review of his claims, 
the veteran must waive in writing any 
remaining response time.  PVA.

2.  The RO should request that the 
veteran identify the name, address, and 
approximate (beginning and ending) dates 
of all VA and non-VA health care 
providers that have treated him for his 
shell fragment wounds since his 
separation from military service.  The 
RO should also inform the veteran that 
VA will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if the 
appellant identifies the custodians 
thereof.  Obtain all records identified 
by the veteran that have not already 
been associated with the record on 
appeal, including treatment records from 
his chiropractor and post-April 2002 
treatment records from the Altoona VA 
medical center.  The aid of the veteran 
in securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran notified in 
writing.

4.  After associating with the record 
all evidence obtained in connection with 
the above development (to the extent 
possible), the RO should schedule the 
veteran for a social and industrial 
survey to assess his employment history 
and day-to-day functioning.  A written 
copy of the report should be inserted 
into the claims folder.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
consider whether the criteria for 
submission for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) as been met.  If the 
criteria for submission has not been 
met, or if it had been met and 
thereafter denied, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 



	                     
______________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



